DETAILED ACTION

This Office action is in response to Applicant’s Remarks filed November 2, 2022.  No claims have been amended.  Currently, claims 1-14 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220801.

The rejection of claims 1-6 and 13-14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Soula et al, US 2015/0216977, is maintained for the reasons of record.

The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/196,893 is withdrawn in view of applicant’s timely filed terminal disclaimer.

The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/196,856 is withdrawn in view of applicant’s timely filed terminal disclaimer.

The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/196,886 is withdrawn in view of applicant’s timely filed terminal disclaimer.
The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/197,003 is withdrawn in view of applicant’s timely filed terminal disclaimer.

The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/196,998 is withdrawn in view of applicant’s timely filed terminal disclaimer.

The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/196,994 is withdrawn in view of applicant’s timely filed terminal disclaimer.

The provisional rejection of claims 1-6 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/196,874 is withdrawn in view of applicant’s timely filed terminal disclaimer.

Response to Arguments
Applicant's arguments filed November  have been fully considered but they are not persuasive.
Applicant argues that Soula et al, US 2015/0216977, does not teach or suggest in general the small class of compounds encompassed by independent claims 1 and 13.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that the instantly claimed compounds are clearly disclosed in Soula et al, since Soula et al discloses that a suitable amine oxide analog includes a compound of the Formula I:

    PNG
    media_image1.png
    77
    182
    media_image1.png
    Greyscale

wherein m is 0-17 (i.e. 11), n is 0-17 (i.e. 5), a is 1, n+m is 9-17 (i.e. 16), F is an ester group, and R1 and R2 are alkyl chains containing 1-4 carbon atoms (see paragraphs 80-87), per the requirements of the instant invention.  Furthermore, the examiner asserts that instant claims 1-6 and 13-14 are drawn to a compound, and that the instantly claimed compound is a compound that clearly is disclosed in Soula et al for the reasons given above.

Allowable Subject Matter
Claims 7-12 are allowed.  
Specifically, Soula et al, US 2015/0216977, does not teach or suggest in general a method of synthesizing dodecyl 6-(dimethylamino)hexanoate N-oxide with the specific steps required in instant claims 7-12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 15, 2022